Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on August 25, 2020 is acknowledged.  Claims 1-14 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse sodium/potassium pump agonist from List I and helper peptide from List II in the reply filed August 25, 2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-14 are examined on the merits of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) 1-14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
an ion channel drug that affects an ion channel or an ion pump.  The instant application further claims “…wherein the ion channel drug is at least one selected from the group consisting of a sodium channel agonist, a calcium channel agonist, a potassium channel agonist, a chloride channel agonist, and a sodium/potassium pump agonist” (claim 2); an antigen (see clam 3); a helper peptide (claim 4); a vaccine thereof (see claims 3, 7 and 8).

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
Yes, the claims are directed to a natural phenomenon, namely a naturally-occurring ion channel drugs, antigens and helper peptides.  For example, ω-Conotoxin MVIIA, a naturally occurring peptide targets N-type Calcium Channel (see attached handout, Teichert et al,  page 6, lines 6-7),   Furthermore, the naturally occurring alpha-bungarotoxin also targets ion channels (see page 4, third paragraph).  Regarding “helper peptide”  Applicants define Helper peptide to be any peptide that activates T-cells.  Regarding antigen, Applicants define as any substance capable of inducing an immune response.  Both Helper peptides and antigens are naturally occurring substances.  Claims 3-14 are further drawn to a vaccine comprising said immunity inducing composition.
Because ion channel drug, antigen and helper peptide may not occur together in nature, there is no naturally occurring counterpart mixture for comparison, and so the claimed mixture is compared to its naturally occurring components, i.e., ion channel drug, antigen and helper peptide. There is no indication that mixing these components changes the structure of any of the components.  Furthermore it unclear whether  the mixture has a changed functional property. 

Accordingly, the pending claims are directed to a naturally occurring product.  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? NO.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.  As stated above, because the ion channel drug, antigen and helper peptide may not occur together in nature, there is no naturally occurring counterpart mixture for comparison, and so the claimed mixture is compared to its naturally occurring components, i.e., ion channel drug, antigen and helper peptide. There is no indication that mixing these components changes the structure of any of the components.  Furthermore it unclear whether  the mixture has a changed functional property. 
There is no of data or evidence showing that the combination of said naturally occurring compounds, is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
Claims 1-14 are drawn to naturally occurring compounds (including peptides), and therefore do not recite additional elements that amount to significantly more than the judicial exception.  There is no evidence in the specification that the claimed peptide has a greater or different functional characteristic as compared to its naturally occurring counterpart. Therefore, the composition is not significantly more than the judicial exception.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 1-14 do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to A composition for immunity induction promotion (or vaccine), comprising a first immunity induction promoter, the first immunity induction promoter being an ion channel drug that affects an ion channel or an ion pump.  Claim 2 further claims “wherein the ion channel drug is at least one selected from the group consisting of a sodium channel agonist, a calcium channel agonist, a potassium channel agonist, a chloride channel agonist he composition for immunity induction promotion and vaccine pharmaceutical composition of the present invention are used for induction of humoral immunity and/or cellular immunity (see paragraph 0028).  Applicant’s specification further states “As used herein, the term "ion channel drug" means any substance that can affect an ion channel or an ion pump of 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of ion channel drugs (including the agonists listed in instant claim 2) that meet the structural requirements encompassed by the claims are also able to promote immunity.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants provide examples 1-14.  The ion channel drugs were Suramin (sodium channel agonist), Amiloride (sodium channel agonist), Amlodipine (calcium channel agonist), sodium Valproate (calcium channel agonist), Nicorandil (postassium channel), Minoxidil (potassium channel), Niflumic acid (calcium dpnt chloride channel), Manidipine (calcium channel), Dofetilide (voltage dpnt postassium channel), Glibenclamide (postassium channel agonist), Digoxin (sodium potassium 
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose several examples for sodium channel, potassium channel, calcium channel, chloride channel and sodium/potassium pump agonists.
	ii. Partial structure: 
Applicants disclose the ion channel drugs were Suramin (sodium channel agonist), Amiloride (sodium channel agonist), Amlodipine (calcium channel agonist), sodium Valproate (calcium channel agonist), Nicorandil (potassium channel), Minoxidil (potassium channel), Niflumic acid (calcium dpnt chloride channel), Manidipine (calcium channel), Dofetilide (voltage dpnt potassium channel), Glibenclamide (potassium channel agonist), Digoxin (sodium potassium pump agonist), Digitoxin (sodium potassium pump agonist) (see Table 1).  Thus, given that the claims encompass any ion channel drug,  Applicant has failed to provide sufficient structure given the breadth of the genus, determining what compounds meet both the structural and functional characteristics of the instant claims is highly unpredictable.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the ion channel drug that would have the ability to be immunogenic.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of ion channel drugs that have immunogenic activity and in particular, immune induction activity.  This is further evidenced by the art (see Ahmed et al, attached handout) as some ion channel drugs have immunity inhibiting activity (see abstract, last five lines).  

v. Method of Making
Specific ion channel drugs are well-known in the art and commercially available.  Where the specification fails to provide description is in the structure  of the ion channel drug needed for immunity induction.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless molecules that meet the structural requirements of the claims would also have the same functional properties promoting immunity.

Conclusion

In conclusion, only specific ion channel drugs (as described in instant claim 2), satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 claims “The vaccine pharmaceutical composition according to claim 3 which is administered to a body surface”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered to a body surface” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 6 claims “The vaccine pharmaceutical composition according to claim 3 which is administered by intradermal injection, subcutaneous injection or intramuscular injection”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered by intradermal injection” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 9 claims “The vaccine pharmaceutical composition according to claim 4 which is administered to a body surface”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered to a body surface” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 10 claims “The vaccine pharmaceutical composition according to claim 7 which is administered to a body surface”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second 
Claim 11 claims “The vaccine pharmaceutical composition according to claim 8 which is administered to a body surface”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered to a body surface” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 12 claims “The vaccine pharmaceutical composition according to claim 4 which is administered by intradermal injection, subcutaneous injection or intramuscular injection”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered by intradermal injection” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 13 claims “The vaccine pharmaceutical composition according to claim 7 which is administered by intradermal injection, subcutaneous injection or intramuscular injection”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered by intradermal injection…” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition. 
Claim 14 claims “The vaccine pharmaceutical composition according to claim 8 which is administered by intradermal injection, subcutaneous injection or intramuscular injection”.  MPEP 2173.05(p) states that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.   The instant claims are drawn to compositions.  The limitation of “is administered by intradermal injection…” is a method step and is considered ambiguous as it is not reciting a mere function or action but rather an active method step of using the composition



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang* (WO2013044419 A1, cited in Applicant’s IDS).
Wang* discloses a vaccine comprising a vaccine facilitator, an antigenic peptide and wherein the vaccine facilitator is a Na/K pump inhibitor (see claim 1) thus meeting the limitations of a composition for immunity induction comprising an ion channel drug.  Regarding claims 1-2, Wang* further teaches wherein the inhibitor is amiloride which meets the limitations of an ion channel drug and a sodium channel agonist (as evidenced by Applicant’s Disclosure, see paragraph 0037,  PGPUB).  Regarding claim 3, Wang* teaches wherein the vaccine comprises an antigen (see claim 1).  Regarding the limitations of “which is administered to a body surface” (found in instant claims 5 and 10); which is administered by intradermal injection, subcutaneous injection or intramuscular injection (claims 6 and 13), these limitations are considered intended uses of the compositions. *Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In addition, Wang* teaches that the vaccine formulations can be administered via intradermal and subcutaneous injections (see page 38, lines 1-2).


Claim(s) 1-3, 5-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US20150004194 A1).
Wang discloses a vaccine formulation capable of eliciting an immune response against cancer comprising a vaccine facilitator, a DNA encoding an antigenic peptide (see claim 1), an antigenic peptide (claim 4) and wherein the vaccine facilitator is a Na/K pump inhibitor (see claim 1) thus meeting the limitations of a composition for immunity induction comprising an ion channel drug..  Regarding claims 1-2, Wang further teaches wherein the inhibitor is amiloride (claim 3) which meets the limitations of an ion channel drug and a sodium channel agonist (as evidenced by Applicant’s disclosure, see paragraph 0037,  PGPUB of instant application).  Regarding claim 3, Wang teaches wherein the vaccine comprises an antigen (see claim 4).  Regarding the limitations of “which is administered to a body surface” (found in instant claims 5 and 10); which is administered by intradermal injection, subcutaneous injection or intramuscular injection (claims 6 and 13), these limitations are considered intended uses of the compositions. *Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In addition, Wang teaches that the vaccine formulations can be administered via intradermal injection (see claim 17).


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupper  (US20140186295 A1).
Kupper discloses a method of treating cancer comprising administering a composition comprising digoxin (a sodium/potassium pump agonist) (see claim 1 and 12).  Regarding the functional limitations of “immunity induction promotion”, Kupper teaches that the digoxin is an IL-9R agonist (see claim 1) which claim 2 and the elected species, digoxin is a sodium/potassium pump agonist (see Applicant’s specification wherein digoxin is defined as a sodium/potassium pump agonist (paragraph 0054, PgPUB).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20150004194 A1) in view of Okazaki (US20140234377 A1).
Wang discloses a vaccine formulation capable of eliciting an immune response against cancer comprising a vaccine facilitator, a DNA encoding an antigenic peptide (see claim 1), an antigenic peptide (claim 4) and wherein the vaccine facilitator is a Na/K pump inhibitor (see claim 1).  Regarding claims 1-2, Wang further teaches wherein the inhibitor is amiloride (claim 3) which meets the limitations of an ion channel drug and a sodium channel agonist (as evidenced by Applicant’s Disclosure, see paragraph 0037,  PGPUB of instant application).  Regarding claim 3, Wang teaches wherein the vaccine comprises an antigen (see claim 4).  Regarding the limitations of “which is administered to a body surface” (found in instant claims 5 and 10); which is administered by intradermal injection, subcutaneous injection or intramuscular injection (claims 6 and 13), these limitations are considered intended uses of the compositions. *Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In addition, Wang teaches that the vaccine formulations can be administered via intradermal injection (see claim 17).
Wang is silent to including a helper peptide which is defined as a peptide that activates T-cells (paragraph 0107)
However, Okazaki teaches methods of inducing cellular immunity comprising administering a cancer vaccine comprising an antigen and a helper peptide (see claim 1).  Okazaki teaches that the helper peptide activates helper T-Cells (see paragraph 0063) which further promotes the immune response in treatment of cancer (immune response against cancer).
It would have been obvious before the effective filing date of the claimed invention to further include a helper peptide in the vaccine of Wang to enhance the immune response against cancer.  One of ordinary skill 
Regarding the limitations of “which is administered to a body surface” (found in instant claims 9 and 11); which is administered by intradermal injection, subcutaneous injection or intramuscular injection (claims 12 and 14), these limitations are considered intended uses of the compositions. *Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Nevertheless, Wang teaches that the vaccine formulations can be administered via intradermal injection (see claim 17) and to the body surface (see paragraph 0077, the skin which is considered a surface of the body).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERINNE R DABKOWSKI/Examiner, Art Unit 1654